Learned, P. J.
(dissenting):
Buie 3, section 4233, Revised Statutes, United States, says: “All ocean-going steamers and steamers carrying sail shall, when under way, carry,” etc., A, B, C, specifying the lights which were, in fact, on the Yosemite.
Rule 5. All steam vessels, other them ocean-going steamers and steamers carrying sail shall, when under way, carry,” etc., specifying the side lights provided by B and C of Rule 3, “ except in the case provided for by Rule 6.” This exception shows that, hut for the exception, the words “ steam vessels ” would have been broad enough to include the vessels mentioned in Rule 6, viz., “ river steamers.” Therefore, the words “steam vessels” include “river steamers,” or river steamboats.
Rule 6. “River steamers navigating waters flowing into the Gulf ■of Mexico ” shall carry certain lights.
Thus we see that these three rules provide for all steam vessels / that is, Rule 3 for what we may call in brief maritime steam vessels; Rule 6 for Mississippi steamers, commonly called steamboats ; Rule 5 for all others. If there were no other rules, then these would provide for all hinds of steam, vessels, in all places.
Then comes Rule 7. This mentions first, “all coasting steam vessels; ” then “ steam vessels other than ferry-boats and vessels otherwise provided for, navigating the bays, lakes, etc., except those mentioned in Rule 6,” and requires them to carry the red and green lights (as in B and C), and also certain lights called range lights.
Now, as Rules 3 and 5 include all steam vessels (excepting those mentioned in Rule 6), and as Rule 7 excepts those mentioned in Rule 6, it follows that Rule 7, if it applies to any vessels at all, *578must apply to vessels which are included in Rule 3 or in Rule 5. That is, it must apply either to some “ ocean-going steamers and steamers carrying sail,” or to some vessels “ other than ocean-going steamers and steamers carrying sail.” Therefore we may assume that the fact that a certain steam vessel comes within the description of Rule 3, or comes within the description of Rule 5, does not prevent the application to it of Rule 7.
How then is Rule 7 to be applied if all steam vessels are already provided for ? It is to be applied when a steam vessel comes into the situation mentioned in Rule 7, that is, when it is navigating inland waters of the United States. There is no remaining class of steam vessels not included under Rules 3, 5 and 6. Rule 7, by its express terms, does not apply to those described in Rule 6. It must, therefore, apply to those mentioned in Rule 3 or in Rule 5. And it applies to them when they come into certain circumstances, viz., when navigating mlcmd waters other than the Mississippi, etc.
It is said that Rule 7 excepts “vessels otherwise provided for,” and that this exception refers to the provisions of Rule 3. But if the exception refers to the provisions of Rule 3, why not to the provisions of Rule 5, which are equally express ? If the exception does not apply to the provisions of Rule 3, the defendant’s position is wrong. If it does, then it must equally apply to the provisions of Rule 5, and then Rule 7 is left with nothing to apply to because everything is excepted.
Again, “ coasting steam vessels,” must they not carry range lights when navigating inland waters? But they are provided for by Rule 5. Possibly they must carry range lights always. But that is not important here. If they are governed by Rule 5 when not navigating inland waters, yet, at any rate, when navigating inland waters Rule 7 must apply to them.
It is impossible to give to the words “ unless otherwise provided for ” in Rule 7 so broad a meaning as to include the vessels provided for in Rule 3 and in Rule 5; and there is no reason to include the provisions of Rule 3 and exclude those of Rule 5. The defendant’s counsel urges that Rule 3 expressly provides for maritime-vessels aiid'Rule 8 for sail vessels. But he omits to observe that Rule just as expressly provides for all steam vessels other them* maritime and ether than Mississippi steamers.
*579If it be asked to what do the words “ otherwise expressly provided for ” apply, it may be said that perhaps they are words of caution either as to present or future possible provisions. They may perhaps apply to the provisions of Rule 9, the case of small vessels in bad weather, or to the case of open .boats mentioned in Rule 13, for such boats are sometimes driven by steam power; and notice that open boats are classed, in that Rule 13, as “ vessels ” by the words “ other vessels.” If the word “ vessels ” in Rule 7 includes other than steam vessels, then the words “ expressly provided for ” might apply to the jorovisions of Rule 12 and Rule 8.
The view thus given is favored by the reason of the matter. Rule 7 means to give range lights on inland waters. The reason for the need of these range lights is the place not the character of the vessel. Yessels are numerous in such places. Courses are to a greater extent in one or two directions. The navigator- of a river accustomed to range lights ought not to be exposed to the especial danger which would arise if a steam vessel coming on a river should not carry such lights. The words are “ vessels navigating,” that is, vessels i/n the act of navigating, not vessels which always navigate such waters, but any steam vessels, whatever their customary routes* which come into and navigate inland waters.
Again, if we read Rule 5 we shall see that it includes a Hudson river steamboat, such as the Yanderbilt was. Could the Yanderbilt neglect to carry range lights and say in excuse that she was a vessel expressly provided for by Rule 5 and, therefore, she was not bound to carry range lights although navigating inland waters ? If not, why can the Yosemite make the similar excuse that she was a vessel expressly provided for by Rule 3 ?
Something was said in argument about the difficulty and uselessness of having range lights on a steamer carrying sail. I confess that I have not enough knowledge of such vessels to determine the meaning of the rule by that view of the matter; and indeed I hardly think that we should give much weight to such considerations unless it should be shown by proof to be impossible for a vessel like the Yosemite to carry range lights. If such range lights are obscured on such a vessel by masts or sails that would not be the fault of the owner of the vessel. It is enough for him to carry the lights prescribed by the rules. It seems to me then that Rules 3 and 5 *580provide for every kind of steam vessels, excepting such as are navigating the Mississippi waters provided for by Rule 6; that Rule 7 provides for such steam vessels as are navigating other inland waters and must affect steam vessels mentioned in Rules 3 and 5 when they navigate such inland waters, because otherwise there are no steam vessels to which it can apply.
There is a fact of some importance. The inspectors certificate of the Yosemite permits her to navigate “ the waters of any ocean route ” and says that she has signal lights. This certificate, therefore, states that she has the signal lights proper for an ocean route. It does not state that she has the signal lights proper for navigating inland waters, and the inspectors are by law directed to see that all the requirements of the law are complied with. (IT. S. R. S., § Ml 7.) The signal lights, therefore, which she had were declared by the inspectors to be those required for steam vessels on ocean routes, not on inland waters.
Judgment reversed and new trial granted, costs to abide event.